DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-25 are currently pending in the application.

Applicant’s election without traverse of Group I invention (claims 1-16) in the reply filed on 6/9/21 is acknowledged. Claims 17-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Objection
Claim 4 is objected to for the following:
The claim recites the limitation “the group having the structure”. It is noted that the term “group” in the claim is part of “at least one group comprising” and “the carbamate functional group”. To better distinguish the term “group” in the claim, and to provide consistency within the claim language, Applicants are advised to replace “the group having the structure” with “the at least one group having the structure”.
Appropriate correction and/or clarification is requested.

Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1-3, 5-9, 11, 13, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greyson et al. (US 2013/0172472 A1).
Greyson teaches crosslinkable aqueous composition comprising an aqueous dispersion comprising (a) water, (b) a polycarbamate comprising at least an average of 2.0 carbamate functional groups and (c) a polyaldehyde comprising at least two aldehydye groups, and (d) an acid catalyst (Ab.). The reference teaches an acrylic latex comprising carbamate functional groups incorporated using ethylenically unsaturated monomers comprising monomers containing carbamate groups [0044], which may be copolymerized with at least one ethylenically unsaturated ionic monomer, such as 2-acrylamido-2-methylpropane sulfonic acid, vinyl sulfonic acid, styrene sulfonic acid etc. [0047]. Additionally, the acid catalyst in Greyson may be incorporated into the backbone of the polycarbonate [0064]. 
Exemplified embodiment teaches Polycarbamate component I prepared by emulsion polymerizing hydroxypropyl carbamate acrylate (HCPA), 2-acrylamido-2-methylpropane sulfonic acid (AMPS) and additional comonomers in the presence of a peroxide initiator (tBHP), i.e. addition polymerization ([0078-0080], TABLE 1). It is noted that the structures of HCPA and AMPS are as shown below:

    PNG
    media_image1.png
    109
    195
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    133
    288
    media_image2.png
    Greyscale
 AMPS
Disclosed Polycarbamate component I is an emulsion latex polymer comprising an addition polymer backbone, at least one sulfonic acid group and at least one carbamate functional group (meets claim 1).

With regard to claims 2, 6 and 7, the structural unit derived from AMPS in Polycarbamate 1 and Formulations 1 and 2 meets the claimed limitations, i.e. Polycarbamate comprises following organic linking group (RL) and a sulfonic acid group (meets claims 2, 6), and R1=R2=CH3 in the structure recited in claim 7.
				 
    PNG
    media_image3.png
    143
    253
    media_image3.png
    Greyscale

	 With regard to claims 3, 8 and 9, the following structural unit derived from HPCA meets the claimed limitations. In the structure recited in claims 3 and 8, R3 is an organic linking group and R4=H. In the structure recited in claim 9, R5=alkylene group and R4=H.

    PNG
    media_image4.png
    131
    242
    media_image4.png
    Greyscale

9 =H, R11=H, R12 is a divalent, substituted organic group comprising an alkylene group.

    PNG
    media_image5.png
    218
    361
    media_image5.png
    Greyscale

	With regard to claims 13 and 14, disclosed AMPS having following structure reads on claimed structure, i.e. in the claimed structure, R9=H, RL comprises organic linking group.
			
    PNG
    media_image6.png
    162
    351
    media_image6.png
    Greyscale

	With regard to claim 16, disclosed formulations 1 and 2 in Table 6 comprise the emulsion Polycarbamate 1 emulsion latex formed from AMPS as the sulfonic-acid containing monomer (TABLE 1). The compositions in TABLES 1 and 6 do not include an added acid.
	In light of above, presently cited claims are anticipated by the reference.
	
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Greyson et al. (2013/0172472 1) in view of Hsich et al. (US 2015/0197665 A1).
The discussion with regard to Greyson from paragraph 6 above is incorporated herein by reference. It is noted that Greyson teaches crosslinkable formulations comprising an emulsion addition polymer comprising carbamate functional groups, and a polyaldehyde, such as (cis, trans)-1,4-cyclohexanedicarboxaldehydes, (cis, trans)-1,3-cyclohexanedicarboxaldehydes etc. (reads on crosslinking/curing agent) (0056-0057, 0097, TABLE 6). 
Greyson fails to teach a curing agent as in the claimed invention.
The secondary reference to Hsich teaches coating compositions comprising a first component (a) which may be polymers comprising carbamate group [0110-0112], such as acrylic polymers comprising carbamate functional groups, and [0118], and a second component (b) comprising a compound having functional groups reactive with the carbamate groups, such as polyaldehyde crosslinking agents. Disclosed compounds capable of reacting with carbamates include aminoplast crosslinking agents, such as aminoplast resins, and polyaldehydes [0124], and disclosed polyaldehydes include (cis, trans)-1,4-cyclohexanedicarboxaldehydes, (cis, trans)-1,3-cyclohexanedicarboxaldehydes etc. [0128-0130]. Thus, given the teaching in Greyson on cyclohexanedicarboxaldehydes as suitable polyalehydes for crosslinking carbamate functionalities, given the teaching in Hsich on functional equivalence of cyclohexanedicarboxaldehydes and aminoplast resins as crosslinking agents for carbamate functionalities, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to utilize an aminoplast resin in lieu of cyclohexanedicarboxaldehydes in Greyson’s formulations, based on their art recognized equivalence, with a reasonable expectation of success.

Claims 1-3, 5-7, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US 4,617,343).
Walker teaches an emulsion polymer prepared in the presence of a polymerizable surfactant comprising sulfonic acid groups (Ab., col. 4-5, ref. claim 1), such as a compound of the following formula:

    PNG
    media_image7.png
    154
    579
    media_image7.png
    Greyscale

Thus, when M=H, the surfactant comprises a sulfonic acid group. The reference further teaches free radical initiators for emulsion polymerization of a monomer mixture comprising esters of (meth)acrylic acid, a vinyl ester monomer, an acid or a hydroxyl functional monomer, a polymerizable surfactant and optional monomers in an amount up to 20% by wt. of total monomers (col. 2, lines 20-col. 5-col. 6, line 10), i.e. for addition polymerization. The reference further teaches optional monomers such as unsaturated acids, such as vinyl sulfonic acid and acrylamidomethylpropane sulfonic acid (i.e. monomers containing a sulfonic acid group) and copolymerizable crosslinking monomers, including allyl carbamate and alkoxylated allyl carbamate (i.e. carbamate functional monomers) (col. 3, lines 28-52). The reference further teaches emulsion polymers having a solids content of 40-65% by wt. (col. 6, lines 38) (reads on an aqueous dispersion), and curing the emulsion polymer comprising acid and/or hydroxyl groups with curing agents, such as urea or melamine formaldehyde resins (col. 6-7, bridging paragraph).
The prior art fails to disclose (1) an addition polymer comprising a carbamate functional group and a sulfonic acid group in one single embodiment (claim 1) or (2) an aqueous dispersion comprising an addition polymer comprising a carbamate functional group and a sulfonic acid (a), and a curing agent (b), in one single embodiment as in the claimed invention (claim 5). 
However, given the teaching on polymerizable surfactants comprising sulfonic acid groups with sufficient specificity, and the teaching on carbamate functional monomers as crosslinking monomers, and unsaturated sulfonic acid monomers, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare an addition polymer by emulsion polymerizing the prescribed monomer mixture comprising a polymerizable surfactant with a sulfonic acid group, and further including a carbamate group-containing crosslinking monomer, alone, or in combination with a sulfonic acid group-containing monomer, and thereby arrive at the claimed polymer (claim 1).
Additionally, the reference teaches emulsion polymers having a solids content of 40-65% by wt. (col. 6, lines 38) (reads on aqueous dispersion), and curing the emulsion polymer comprising acid and/or hydroxyl groups with curing agents (reads on (b)) (col. 6-7, bridging paragraph). Thus, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare a curable composition comprising an addition polymer (a) and a curing agent (b), wherein polymer (a) is prepared by emulsion polymerizing the prescribed monomer mixture comprising a polymerizable surfactant with a sulfonic acid group, and further including a carbamate group-containing crosslinking monomer, alone, or in combination with a sulfonic acid group-containing monomer, and thereby arrive at the claimed invention (claim 5).
	With regard to claims 2 and 6, Walker’s polymers may include structural units derived from a surfactant monomer comprising a sulfonic acid group, i.e. M may be H in the following formula in ref. claim 1.
 	
    PNG
    media_image8.png
    112
    423
    media_image8.png
    Greyscale

The disclosed surfactant monomer having M=H would provide for a moiety as recited in claims 2 and 6, i.e. in the claimed structure, RL=-COO-(CH2)n- = organic linking group. Additionally, disclosed vinyl sulfonic acid and acrylamidomethylpropane sulfonic acid also meet the claimed limitations.
	With regard to claims 3 and 8, it is noted that the disclosed allyl carbamate has the following structure and would provide for the claimed structure upon polymerization, i.e. in the claimed structure, R3 = -CH2- = an organic linking group, and R4=H.
		
    PNG
    media_image9.png
    92
    142
    media_image9.png
    Greyscale

	 With regard to claims 7, 13 and 14, the disclosed polymers may include units derived from unsaturated acids such as vinyl sulfonic acid and acrylamidomethylpropane sulfonic acid, (col. 3, lines 30-35), in addition to the sulfonic acid-containing surfactants (ref. claim 1) and carbamte-functional crosslinking monomers. It is noted that disclosed acrylamidomethylpropane sulfonic acid has the following formula:
		
    PNG
    media_image10.png
    140
    350
    media_image10.png
    Greyscale

The formula meets the limitation of claim 7, i.e. in the claimed structure, R1=R2=CH3. The formula also meets the limitations of claims 13 and 14, i.e. in the claimed structures, R9=H and RL comprises an organic linking group.
	With regard to claim 15, the reference teaches curing agents such as urea or melamine formaldehyde resins (reads on aminoplast resins) (col. 6-7, bridging paragraph).
	With regard to claim 16, the reference does not teach a separately added acid catalyst.

Allowable Subject Matter
Claims 4, 10, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Musa (US 2013/0090443 A1) teaches carbamate compounds comprising an addition polymerizable group as a first monomer component, and a genus of compounds for use as a second monomer component, including 2-acrylamido-2-methylpropane sulfonic acid (AMPS), and polymers thereof (ref. claims, [0077]). Mueller et al. (US 2010/0255301 A1) teaches an aqueous polymer dispersions comprising a copolymer comprising a sulfonic acid, and functionalized esters, including N-methylolallylcarbamate ((Ab.) ref. claims, [0030]).

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762